DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgment is made of the preliminary amendment filed on 12/03/2020 in which claims 1-3, 5, 7, 11, 13-15, 17, and 19 were amended. No other claims were added or canceled, therefore claims 1-19 are pending for examination below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-14 and 16-20 depend from the claims above and are rejected for the same reasons.
With respect to claim 7, Wk is not defined. It is not possible to understand the scope for the purposes of examination until Wk is defined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 10-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding [US 2005/0099162].
With respect to claims 1, 15, and 19, Ding discloses a method for fast-charging an electrochemical cell [Figs 2-3], the method comprising the steps of: - providing the electrochemical cell [20, has two electrodes], a power supply [12], the electrochemical cell presenting an initial state of charge (SOC) [implicit as every battery would present some initial SOC whether it be 0, 50, 100 as example], and - providing a time-varying charging voltage to the electrochemical cell, thereby generating a charging current resulting in charging of the electrochemical cell from the initial SOC up to a target value SOCf for the state of charge [par. 0026-0027], wherein the step of providing a time-as depicted in figure 2] in such a way that: - each bundle k (1<_k<_N) comprises a variable number Pk of ik pulses (1<_ik<_Pk) [par. 0038-0049, see also figures 4-10], each ik pulse in a k bundle being defined by a C-rate equal to ni,k*C and a duration Ti,k. – at each pulse ik, the state of charge (SOC) is increased by dik (%) = ni,k*Ti,k/M, with M as a predetermined parameter [par. 0026 and 0031; i.e. the amplitude and duration is equated to an amount of charge and the paragraphs disclose that each pulse increases the SOC]. 

With respect to claim 2, Ding further discloses the parameters affect and are selected so that the SOC is increased by an amount that would be equal to the sum of the current of the pulses added together [par. 0030].

With respect to claim 3, Ding further discloses the duration of the pulse is between 1-120 seconds [par. 0023].

With respect to claim 5, Ding further discloses the amount of SOC increase is in a range extending from 20-100% [par. 0031].

With respect to claim 6, Ding further discloses wherein two successive current pulse ik and ik+1 in a bundle are separated by a rest time pi,k and two successive bundles are separated by a rest time Ok [as depicted throughout figures 4-10].

With respect to claims 8, 10-11, and 16-18, Ding discloses a real time determination of the SOC of the cell [par. 0032; a measured battery voltage is equated to an SOC and indication to a user of a full charge is an indication of 100% SOC for example, note the processor is considered close to the cell and power supply as indicated in figure 1].

With respect to claims 12 and 13, Ding further discloses the cell is a secondary cell, i.e. lithium [par. 0024].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding [US 2005/0099162] as applied above.
With respect to claim 4, Ding does not disclose the M is 36. However, M is a result effective variable. A review of the specification does not recite anything unexpected happening at 36 or any criticality with using 36 as the integer for M. Therefore it would have been obvious to a person having ordinary skill in the art to have modified Ding such that M was 36 without undue experimentation. The benefit to having multiple pulses to spread out the summation of the SOC over. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding [US 2005/0099162] as applied above.
With respect to claim 9, Ding discloses the SOC of a battery determination as detailed above, but fails to disclose any details of the determination involving the recited method from the .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding [US 2005/0099162] as applied above.
With respect to claim 14, Ding teaches lithium but fails to disclose the secondary battery being a metal-air battery. However, metal-air batteries are known in the art and official notice is taken and therefore it would be obvious to one with ordinary skill to modify Ding to include a metal-air battery. For example, the benefit of modifying Ding to use a metal-air battery can be to increase the longevity of the battery since there is no electrolyte to evaporate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859